Case 20-19379-JNP            Doc 18    Filed 08/10/20 Entered 08/10/20 15:18:38           Desc Main
                                      Document      Page 1 of 16


 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 ARTHUR J. ABR.AMOWITZ (AA3724)
 SHERMAN, SILVERSTEIN, KOHL, ROSE &                                 Order Filed on August 10, 2020
                                                                    by Clerk
 PODOLSKY, P.A.                                                     U.S. Bankruptcy Court
 308 Harper Drive                                                   District of New Jersey
 Suite 200
 Moorestown, New Jersey 08057
 (856) 662-0700
 Proposed Attorneys for the Debtor


 In re:                                                   CaseNo. 20-19379-JNP

                                                          Judge:
 Fann-Rite. Inc.
                                                          Chapter: 11
                   Debtor.




                         FIRST INTERIM ORDER AUTHORIZING USE OF CASH COLLATERAL


            The relief set forth on the following page, numbered (2) through (8), is hereby

          ORDERED.




 DATED: August 10, 2020
Case 20-19379-JNP         Doc 18     Filed 08/10/20 Entered 08/10/20 15:18:38               Desc Main
                                    Document      Page 2 of 16


Pagel 2
Farm Rite, Inc.
Case No.
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing


         This matter having come before the Court upon the Motion of Farm-Rite, Inc.,

("Debtor") for the entry of an Order for authority to use cash collateral pursuant to Bankruptcy

Rule 4001(b) and 11 U.S.C. § 363(c)(2)(B) (the "Motion"); and it appearing that the Court has

jurisdiction over the Motion pursuant to 28 U.S.C. § 157(b)(2); and the Court having determined

that granting the relief requested in the Motion is in the best interests of Debtor, its estate, and its

creditors; and it appearing that adequate notice has been given and that no other or further notice

is required; and upon the record herein following an initial hearing; and after due deliberation

thereon, and good and sufficient cause appearing for the entry of the within Order, it is hereby

found:

         1.     Notice and Hearing. Notice of the Motion pursuant to D.N.J. LBR 9013 and Fed.

R. Bankr. P. 9006(b) for the hearing on Debtor's use of cash collateral has been served in

accordance with 11 U.S.C. § 102(1) and Fed. R. Bankr. P. 4001(b), which notice is appropriate in

the particular circumstances and is sufficient for all purposes under the Bankruptcy Code and the

applicable Bankruptcy Rules with respect to the relief requested.

         2.     Chapter 11 Filed. Debtor filed its petition under Chapter 11 of the Bankruptcy

Code on August 7, 2020 (the "Petition Date") and is presently operating as a debtor-in-

possession in accordance with 11 U.S.C. §§ 1107(a) and 1108.

         3.     Farm Credit Ease, ACA (“Farm Credit") has, and Debtor has

acknowledged and agreed that Farm Credit has asserted that, as of the Petition Date, it has
Case 20-19379-JNP             Doc 18      Filed 08/10/20 Entered 08/10/20 15:18:38                     Desc Main
                                         Document      Page 3 of 16



Pagel 3
Farm-Rite
Case No.
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing


mortgages and a valid, perfected and secured lien and security interest in the collateral from the

Farm-Rite securing Debtor's indebtedness in the approximate amount of $4,618,935.39 as of July

20, 2020. 1 as well as accrued interest, fees and costs, which indebtedness is not subject to

defense, offset or counterclaim of any kind or nature and that said debt is an allowed, fully secured

claim in an amount to be subsequently determined by Order of this Court under Sections 506(a)

and 502 of the Bankruptcy Code. Said determination shall be binding on the Debtor-in-Possession.

An Official Committee of Unsecured Creditors (the "Committee"), if one is appointed under §

1102 of the Bankruptcy Code, shall have 60 days (or such longer period as the Committee may

obtain for cause shown before the expiration of such period) from the date of the order approving

the appointment of counsel to the Committee to investigate the facts and bring any appropriate

proceedings as representative of the estate; or if no Committee is appointed, any party in interest

shall have 75 days (or a longer period for cause shown before the expiration of such period) from

the entry of the final cash collateral order to investigate the facts and file a motion seeking

authority to bring any appropriate proceedings as representative of the estate.

         4.       Cash Collateral. "Cash Collateral" is defined by 11 U.S.C. § 363(a) and includes

cash, negotiable instruments, deposit accounts and or other cash equivalents, as more particularly

defined in said subsection of the Bankruptcy Code, as well as post-petition accounts and

"proceeds", as that term is described in UCC Section 9-306.

1
 This total was alleged as the "Total" owed in Farm Credit’s Verified Complaint filed in state court, Docket No. 266-20
(Superior Court, Law Division Cumberland County).
Case 20-19379-JNP         Doc 18    Filed 08/10/20 Entered 08/10/20 15:18:38              Desc Main
                                   Document      Page 4 of 16


Pagel 4
Farm-Rite
Case No
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing


        5.     Necessity and Best Interest. Debtor does not have sufficient unencumbered cash

or other assets with which to continue to operate in Chapter 11. Debtor requires immediate

authority to use cash collateral as defined herein in order to continue its business operations

without interruption and to facilitate formulating an effective plan of reorganization. Debtor's

use of cash collateral to the extent and on the terms and conditions set forth herein is necessary to

avoid immediate and irreparable harm to the estate pending a final hearing on use of cash

collateral. The amount of cash collateral authorized to be used pending a final hearing or entry

of a final order is not to exceed the amounts set forth in Debtor's Budget annexed to the Motion

as Exhibit "A" through the date of the final hearing scheduled herein, with a twenty percent

(20%) cushion allowed to Debtor over and above such budgeted amounts.

       6.      Purposes. Debtor is authorized to use cash collateral to meet its ordinary cash

needs (and for such other purposes as may be approved in writing by Farm Credit for the

payment of Debtor's actual expenses necessary to (a) maintain and preserve its assets, and

(b) continue operation of its business, including payroll and payroll taxes, insurance expenses

and monthly payments to Bank as required under the promissory note and as reflected in the

Cash Collateral Budget, as well as statutory fees pursuant to 28 U.S.C. §1930(a)(6).
Case 20-19379-JNP         Doc 18     Filed 08/10/20 Entered 08/10/20 15:18:38             Desc Main
                                    Document      Page 5 of 16


Pagel 5
Farm-Rite
Case No
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing

         The Court having determined there is a reasonable likelihood that Debtor will prevail

Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a

Final Hearing upon the merits at the final hearing of the Motion as required by 11 U.S.C. §

363(c)(3), and for good cause shown,

         IT IS ORDERED AND ADJUDGED as follows:

         1.      Use of Cash Collateral. Debtor is authorized to continue to use cash collateral

pursuant to its Budget annexed to the Motion and incorporated herein as Exhibit "A," to the

Petition Date, with a twenty percent (20%) cushion allowed to Debtor over and above said

amount, through November 9, 2020, for the following purposes (to the extent applicable):

                 a.     to maintain and preserve its assets;

                 b.     to continue operation of its business, including but not limited to payroll,

payroll taxes, employee expenses, insurance costs, any quarterly fees owed to the U.S. Trustee;

                 c.     to purchase replacement supplies, etc. as required to operate; and

                 d.     to pay any/all statutory quarterly fees to the Office of the United States

Trustee as they become due and payable.

   2.        CNH Industrial AmericaLLC and CNH Industrial Capital$PHULFD LLC

Collateral. The Debtor agrees to segregate and not sell any parts that are the collateral of

CNH Industrial Capital$PHULFD LLC. This restriction does not apply to any parts that were

acquired from third parties.

         3.      Adequate Protection. As adequate protection for use of the cash collateral, Farm

Credit is GRANTED:

                 a.     Replacement Lien. A replacement perfected security interest under 11
Case 20-19379-JNP         Doc 18       Filed 08/10/20 Entered 08/10/20 15:18:38           Desc Main
                                      Document      Page 6 of 16


Pagel 6
Farm-Rite
Case No
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing


U.S.C. § 361(2) to the extent that Farm Credit’s cash collateral lien is validated

pursuant to further proceedings and is used by Debtor, to the extent and with the same priority in

all of Debtor's post-petition collateral, and proceeds thereof, that Farm Credit held in Debtor's

pre-petition property, subject to payments due under 28 U.S.C. § 1930(a)(6). The replacement

lien granted in this Order shall be deemed automatically valid and perfected without any

further notice or act by any party.

                b.      Statutory Rights Under Section 507(b). To the extent the adequate

protection provided for hereby proves insufficient to protect Farm Credit's interest in and to the

cash collateral as set forth in the Motion, Farm Credit shall have a super priority administrative

expense claim, pursuant to 11 U.S.C. § 507(b), senior to any and all claims against Debtor

under 11 U.S.C. § 507(a), whether in this proceeding or in any superseding proceeding, subject

to payments due under 28 U.S.C. § 1930(a)(6). Excluded from this super-priority administrative

claim are any causes of action arising under Chapter 5 of the Bankruptcy Code.

               c.      Production of Financial Information. Within seven (7) days of the entry

of this Order, the Debtor shall produce the following documents to Farm Credit: (i) inventory

report as of the Petition Date, and (ii) accounts receivable report and accounts receivable aging as

of the Petition Date. Within ten (10) days of the entry of this Order, the Debtor shall produce the

following documents to Farm Credit (iii) unadjusted year end 2019 profit and loss statement and

balance sheet; and (iv) unadjusted year to date profit and loss statement.

               d.      Inspections. Upon request of Farm Credit to access its pre-petition

collateral or post-petition collateral, not less than five (5) business days in advance to the Debtor,
Case 20-19379-JNP         Doc 18    Filed 08/10/20 Entered 08/10/20 15:18:38             Desc Main
                                   Document      Page 7 of 16


Pagel 7
Farm-Rite
Case No
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing


the Debtor shall grant access, during normal business hours, to the Debtor’s collateral to enable

Farm Credit or its agents to inspect and evaluate.

               e.      Periodic Accounting. The Debtor and Farm Credit shall negotiate in good

faith to agree upon post-petition financial reporting. If the parties cannot agree to reporting

requirements, the Court shall conduct a conference call on August 17, 2020, at 10:00 am.. In

addition, Debtor shall provide Farm Credit all other reports required by the pre-petition loan

documents and any other reports reasonably required by Farm Credit, as well as copies of

Debtor's monthly United States Trustee Operating Reports. Upon appointment of a Creditor's

Committee (if so appointed), Debtor shall submit a copy of the monthly U.S. Trustee Operating

Reports to counsel to said Committee if counsel has been appointed, and until counsel is retained,

to the Chairman of said Committee.

               f,      Default Hearing. In the event Debtor defaults or violates this Order, Farm

Credit is entitled to request a hearing within fourteen (14) days (or if immediate and irreparable
            Case 20-19379-JNP         Doc 18     Filed 08/10/20 Entered 08/10/20 15:18:38             Desc Main
                                                Document      Page 8 of 16


            Pagel7
            Farm-Rite
            Case No
            Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
            Final Hearing

            injury, loss or damage may occur, an emergency hearing within 48 hours)

                    4.     Interlocutory Order and No Modification of Creditor' s Adequate Protection. This

            is an interlocutory order. Nothing contained herein shall be deemed or construed to (a) limit

            Farm Credit to the relief granted herein; (b) bar Farm Credit from seeking other and further

            relief (including without limitation relief from the terms of this Order) for cause shown on

            appropriate notice to Debtor and other parties-in-interest entitled to notice of same; or (c)

            require Farm Credit to make any further loans or advances to Debtor. This Order may be

            modified for cause shown by Debtor, Farm Credit or any other party-in-interest on due notice.

            No such modification, however, shall deprive Farm Credit of its interest in Debtor's property

            (pre-petition and post-petition).

                    5.     This Order shall not be deemed a ruling on Farm Credit's Answer/Opposition to

            Debtor's Motion (if any) to the extent said opposition asserts that the Debtor's revenues are not

            property of the Debtor's estate and, as such, do not constitute cash collateral. Farm Credits

            right to assert this argument is specifically preserved and may be asserted at the time of the

            Final Hearing on the Motion as set forth in paragraph 6 herein below.

                                                FINAL HEARING ORDER

                    6.     Any creditor or other interested party having any objection to this First Interim

            Order shall file with the Clerk of this Court and serve upon Debtor's counsel on or before the

             WK   day of $XJXVW         2020 a written objection, and shall appear to prosecute said




2483401.5
Case 20-19379-JNP         Doc 18    Filed 08/10/20 Entered 08/10/20 15:18:38              Desc Main
                                   Document      Page 9 of 16



Pagel 8
Fann Rite, Inc.
Case No.
Order Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363(c)(2) and Scheduling a
Final Hearing




objection at a Final Hearing to be held on the    VW             day of $XJXVW      ;;;in
                                                                                      2019

Courtroom #4C of the United States Bankruptcy Court, Camden, New Jersey. In the event no

objections are filed or are not advanced at such hearing, then this Order shall continue in full

force and effect and shall be deemed a Final Order without further notice or hearing in

accordance with Fed. R. Bankr. P. 400l(d)(3).

                                      NOTICE OFORDER

        7.     Debtor shall serve a copy of this Order and Notice by first class mail within two

(2) business days from the date hereof, on (i) the Office of the United States Trustee; and (ii)

Farm Credit and/or counsel for Farm Credit. Debtor shall promptly file with the Clerk a

Certificate of Service of said mailing.




2483401.5
Case 20-19379-JNP   Doc 18    Filed 08/10/20 Entered 08/10/20 15:18:38   Desc Main
                             Document     Page 10 of 16




                     EXHIBIT "A"
                                                                                     DetIncomeStmtTrendedSum.xlsx


                                                Week 1        Week 2        Week 3        Week 4        Week 5        Week 6        Week 7        Week 8        Week 9        Week 10       Week 11       Week 12       TOTAL

Revenue
Case IH Equipment Sales                 32010   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Kubota AG Equipment Sales               32020   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Oxbo Equipment Sales                    32070   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Other AG Equipment Sales                32090   $   31,250    $   31,250    $   31,250    $   31,250    $   16,809    $   16,809    $   16,809    $   16,809    $   23,513    $   23,513    $   23,513    $   23,513    $   286,286
JCB Equipment Sales                     32210   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Kubota CE Equipment Sales               32220   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Other CE Equipment Sales                32290   $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    3,750    $    45,000
Bauer Equipment Sales                   32410   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
                                                                                                                                                                                                                                                     Case 20-19379-JNP




Valley Equipment Sales                  32420   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Other IRR Equipment Sales               32490   $      -      $      -      $      -      $      -      $    6,352    $    6,352    $    6,352    $    6,352    $   12,231    $   12,231    $   12,231    $   12,231    $    74,334
Precision Equipment Sales               32610   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
C&CE Equipment Sales                    32810   $   18,171    $   18,171    $   18,171    $   18,171    $   14,514    $   14,514    $   14,514    $   14,514    $   21,986    $   21,986    $   21,986    $   21,986    $   218,685
                                                                                                                                                                                                                                                     Doc 18




Other Misc Equipment Sales              32910   $    1,595    $    1,595    $    1,595    $    1,595    $      682    $      682    $      682    $      682    $      100    $      100    $      100    $      100    $     9,505
Used AG Equipment Sales                 33010   $    8,559    $    8,559    $    8,559    $    8,559    $    7,856    $    7,856    $    7,856    $    7,856    $    8,612    $    8,612    $    8,612    $    8,612    $   100,111
Used CE Equipment Sales                 33020   $    4,469    $    4,469    $    4,469    $    4,469    $    6,109    $    6,109    $    6,109    $    6,109    $    8,015    $    8,015    $    8,015    $    8,015    $    74,371
Used IRR Equipment Sales                33030   $      313    $      313    $      313    $      313    $      681    $      681    $      681    $      681    $    1,581    $    1,581    $    1,581    $    1,581    $    10,297
Used Precision Equipment Sales          33040   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
                                                                                                                                                                                                                                Document




Used C&CE Equipment Sales               33050   $      566    $      566    $      566    $      566    $      686    $      686    $      686    $      686    $    2,718    $    2,718    $    2,718    $    2,718    $    15,880
Equipment Sales Commission              33600   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
RFS Equipment Sales                     34000   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Case IH Parts Sales - Counter           35010   $    6,681    $    6,681    $    6,681    $    6,681    $    6,199    $    6,199    $    6,199    $    6,199    $    7,717    $    7,717    $    7,717    $    7,717    $    82,390
Case IH Parts Sales - Service           35011   $    3,411    $    3,411    $    3,411    $    3,411    $    1,939    $    1,939    $    1,939    $    1,939    $    2,264    $    2,264    $    2,264    $    2,264    $    30,454
Case IH Parts Sales - Internal          35012   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Case IH Parts Sales - Warranty          35013   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
DO NOT USE: Case IH Parts - Discounts   35014   $     (221)   $     (221)   $     (221)   $     (221)   $      (66)   $      (66)   $      (66)   $      (66)   $      (58)   $      (58)   $      (58)   $      (58)   $    (1,379)
Agco Parts Sales - Counter              35020   $      416    $      416    $      416    $      416    $      223    $      223    $      223    $      223    $      245    $      245    $      245    $      245    $     3,535
                                                                                                                                                                                                                                             Page 11 of 16




Agco Parts Sales - Service              35021   $      -      $      -      $      -      $      -      $      114    $      114    $      114    $      114    $      265    $      265    $      265    $      265    $     1,513
Agco Parts Sales - Internal             35022   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Agco Parts Sales - Warranty             35023   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Kubota Parts Sales - Counter            35030   $   11,796    $   11,796    $   11,796    $   11,796    $   12,018    $   12,018    $   12,018    $   12,018    $   11,265    $   11,265    $   11,265    $   11,265    $   140,317
Kubota Parts Sales - Service            35031   $    6,882    $    6,882    $    6,882    $    6,882    $    5,266    $    5,266    $    5,266    $    5,266    $    7,788    $    7,788    $    7,788    $    7,788    $    79,744
Kubota Parts Sales - Internal           35032   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Kubota Parts Sales - Warranty           35033   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Other Ag Parts Sales - Counter          35090   $   13,724    $   13,724    $   13,724    $   13,724    $   11,758    $   11,758    $   11,758    $   11,758    $    9,808    $    9,808    $    9,808    $    9,808    $   141,158
                                                                                                                                                                                                                                 Filed 08/10/20 Entered 08/10/20 15:18:38




Other Ag Parts Sales - Service          35091   $    4,582    $    4,582    $    4,582    $    4,582    $    2,057    $    2,057    $    2,057    $    2,057    $    2,763    $    2,763    $    2,763    $    2,763    $    37,606
Other Ag Parts Sales - Internal         35092   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
Other Ag Parts Sales - Warranty         35093   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
JCB Parts Sales - Counter               35210   $    7,845    $    7,845    $    7,845    $    7,845    $    6,302    $    6,302    $    6,302    $    6,302    $    6,011    $    6,011    $    6,011    $    6,011    $    80,630
JCB Parts Sales - Service               35211   $    4,486    $    4,486    $    4,486    $    4,486    $    1,611    $    1,611    $    1,611    $    1,611    $    2,268    $    2,268    $    2,268    $    2,268    $    33,458
JCB Parts Sales - Internal              35212   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -
                                                                                                                                                                                                                                                     Desc Main




JCB Parts Sales - Warranty              35213   $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $      -      $       -



                                                                                                   Page 1 of 6
                                                                                       DetIncomeStmtTrendedSum.xlsx


                                                     Week 1       Week 2       Week 3       Week 4       Week 5       Week 6       Week 7       Week 8       Week 9      Week 10     Week 11     Week 12     TOTAL
Other CE Parts Sales - Counter               35290   $    398     $    398     $    398     $    398     $    364     $    364     $    364     $    364     $    176    $    176    $    176    $    176    $   3,751
Other CE Parts Sales - Service               35291   $    147     $    147     $    147     $    147     $     27     $     27     $     27     $     27     $    215    $    215    $    215    $    215    $   1,556
DO NOT USE: Other CE Parts - Discounts       35294   $      (0)   $      (0)   $      (0)   $      (0)   $      (0)   $      (0)   $      (0)   $      (0)   $    -      $    -      $    -      $    -      $       (1)
Irrigation Parts Sales                       35400   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Irrigation Parts Sales - Counter             35410   $ 27,500     $ 27,500     $ 27,500     $ 27,500     $ 23,192     $ 23,192     $ 23,192     $ 23,192     $ 13,876    $ 13,876    $ 13,876    $ 13,876    $ 258,274
Irrigation Parts Sales - Service             35411   $ 3,000      $ 3,000      $ 3,000      $ 3,000      $ 1,948      $ 1,948      $ 1,948      $ 1,948      $ 2,236     $ 2,236     $ 2,236     $ 2,236     $ 28,737
Irrigation Parts Sales - Internal            35412   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Irrigation Parts Sales - Warranty            35413   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Precision/Tech Parts Sales - Counter         35610   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $ 1,379     $ 1,379     $ 1,379     $ 1,379     $   5,515
Precision/Tech Parts Sales - Service         35611   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
                                                                                                                                                                                                                                         Case 20-19379-JNP




C&CE Parts Sales - Counter                   35810   $ 8,750      $ 8,750      $ 8,750      $ 8,750      $ 4,815      $ 4,815      $ 4,815      $ 4,815      $ 4,112     $ 4,112     $ 4,112     $ 4,112     $ 70,708
C&CE Parts Sales - Service                   35811   $ 2,500      $ 2,500      $ 2,500      $ 2,500      $    871     $    871     $    871     $    871     $ 2,233     $ 2,233     $ 2,233     $ 2,233     $ 22,414
C&CE Parts Sales - Internal                  35812   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Lime Sales                                   35901   $ 1,000      $ 1,000      $ 1,000      $ 1,000      $    353     $    353     $    353     $    353     $ 1,084     $ 1,084     $ 1,084     $ 1,084     $   9,749
                                                                                                                                                                                                                                         Doc 18




Other Material Sales                         35909   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $      0    $      0    $      0    $      0    $        2
RFS Rental Revenue                           36200   $ 1,363      $ 1,363      $ 1,363      $ 1,363      $ 1,312      $ 1,312      $ 1,312      $ 1,312      $ 1,317     $ 1,317     $ 1,317     $ 1,317     $ 15,966
PDI Insurance Income                         36300   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $      2    $      2    $      2    $      2    $        8
Parts Shipping/Handling Sales                37500   $ 2,410      $ 2,410      $ 2,410      $ 2,410      $ 1,599      $ 1,599      $ 1,599      $ 1,599      $ 1,842     $ 1,842     $ 1,842     $ 1,842     $ 23,402
Shop Supplies Sales                          37700   $    300     $    300     $    300     $    300     $    342     $    342     $    342     $    342     $    203    $    203    $    203    $    203    $   3,380
                                                                                                                                                                                                                    Document




Customer Labor Sales                         38100   $ 25,000     $ 25,000     $ 25,000     $ 25,000     $ 31,250     $ 31,250     $ 31,250     $ 31,250     $ 25,000    $ 25,000    $ 25,000    $ 25,000    $ 325,000
Internal Labor Sales-Revenue                 38200   $ 12,500     $ 12,500     $ 12,500     $ 12,500     $ 16,250     $ 16,250     $ 16,250     $ 16,250     $ 12,500    $ 12,500    $ 12,500    $ 12,500    $ 165,000
Warranty Labor Sales                         38300   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Machine Earnings                             38400   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Internal Labor Sales-NonRev                  38500   $ 13,750     $ 13,750     $ 13,750     $ 13,750     $ 7,500      $ 7,500      $ 7,500      $ 7,500      $ 10,000    $ 10,000    $ 10,000    $ 10,000    $ 125,000
Hauling Income                               38600   $ 5,494      $ 5,494      $ 5,494      $ 5,494      $ 6,121      $ 6,121      $ 6,121      $ 6,121      $ 4,910     $ 4,910     $ 4,910     $ 4,910     $ 66,099
Application Income                           38700   $    -       $    -       $    -       $    -       $    481     $    481     $    481     $    481     $    399    $    399    $    399    $    399    $   3,518
Custom Farming Income                        38800   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $ 1,250     $ 1,250     $ 1,250     $ 1,250     $   5,000
Delivery Vehicle Income                      39000   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
                                                                                                                                                                                                                                 Page 12 of 16




Service Vehicle Income                       39200   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Outside Labor & Materials                    39400   $ 1,212      $ 1,212      $ 1,212      $ 1,212      $ 1,000      $ 1,000      $ 1,000      $ 1,000      $    403    $    403    $    403    $    403    $ 10,460
Service Labor Discounts Allowed              39700   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Service Labor Allowance                      39900   $ (1,821)    $ (1,821)    $ (1,821)    $ (1,821)    $    -       $    -       $    -       $    -       $   (954)   $   (954)   $   (954)   $   (954)   $ (11,101)

                            Total Revenue:           $230,422     $230,422     $230,422     $230,422     $202,285     $202,285     $202,285     $202,285     $215,023    $215,023    $215,023    $215,023    $2,590,916

Cost of Sales
                                                                                                                                                                                                                     Filed 08/10/20 Entered 08/10/20 15:18:38




Case IH Equipment COGS                       42010   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Kubota Ag Equipment COGS                     42020   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Oxbo Equipment COGS                          42070   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Other Ag Equipment COGS                      42090   $ 26,185     $ 26,185     $ 26,185     $ 26,185     $ 16,210     $ 16,210     $ 16,210     $ 16,210     $ 19,302    $ 19,302    $ 19,302    $ 19,302    $ 246,786
JCB Equipment COGS                           42210   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
Kubota Constr Equipment COGS                 42220   $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -       $    -      $    -      $    -      $    -      $     -
                                                                                                                                                                                                                                         Desc Main




Other Constr Equipment COGS                  42290   $ 2,885      $ 2,885      $ 2,885      $ 2,885      $ 2,885      $ 2,885      $ 2,885      $ 2,885      $ 3,114     $ 3,114     $ 3,114     $ 3,114     $ 35,536



                                                                                                   Page 2 of 6
                                                                          DetIncomeStmtTrendedSum.xlsx


                                              Week 1    Week 2     Week 3     Week 4     Week 5     Week 6     Week 7     Week 8     Week 9     Week 10    Week 11    Week 12    TOTAL
Irrigation Equipment COGS             42400   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Bauer Equipment COGS                  42410   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Valley Equipment COGS                 42420   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Other Irr Equipment COGS              42490   $    -    $    -     $    -     $    -     $ 6,329    $ 6,329    $ 6,329    $ 6,329    $ 12,921   $ 12,921   $ 12,921   $ 12,921   $ 77,002
Precision Equipment COGS              42600   $    151 $    151    $    151   $    151   $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     603
C&CE Equipment COGS                   42800   $ 15,982 $ 15,982    $ 15,982   $ 15,982   $ 12,734   $ 12,734   $ 12,734   $ 12,734   $ 19,682   $ 19,682   $ 19,682   $ 19,682   $ 193,589
Other Misc Equipment COGS             42900   $ 1,415 $ 1,415      $ 1,415    $ 1,415    $    623   $    623   $    623   $    623   $     80   $     80   $     80   $     80   $   8,474
Used Equipment COGS                   43000   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Used Ag Equipment COGS                43010   $ 8,571 $ 8,571      $ 8,571    $ 8,571    $ 7,975    $ 7,975    $ 7,975    $ 7,975    $ 8,500    $ 8,500    $ 8,500    $ 8,500    $ 100,184
Used Constr Equipment COGS            43020   $ 6,240 $ 6,240      $ 6,240    $ 6,240    $ 5,765    $ 5,765    $ 5,765    $ 5,765    $ 7,000    $ 7,000    $ 7,000    $ 7,000    $ 76,022
                                                                                                                                                                                                            Case 20-19379-JNP




Used Irr Equipment COGS               43030   $    360 $    360    $    360   $    360   $    330   $    330   $    330   $    330   $ 1,373    $ 1,373    $ 1,373    $ 1,373    $   8,252
Used Precision Equipment COGS         43040   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Used C&CE Equipment COGS              43050   $    552 $    552    $    552   $    552   $    571   $    571   $    571   $    571   $    500   $    500   $    500   $    500   $   6,491
Fees and Surcharges                   43700   $    254 $    254    $    254   $    254   $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $   1,015
                                                                                                                                                                                                            Doc 18




RFS Equipment COGS                    44000   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Ag Parts Sales                        45000   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Case IH Parts COGS - Counter          45010   $ 4,714 $ 4,714      $ 4,714    $ 4,714    $ 4,410    $ 4,410    $ 4,410    $ 4,410    $ 5,431    $ 5,431    $ 5,431    $ 5,431    $ 58,222
Case IH Parts COGS - Service          45011   $ 2,357 $ 2,357      $ 2,357    $ 2,357    $ 1,432    $ 1,432    $ 1,432    $ 1,432    $ 1,580    $ 1,580    $ 1,580    $ 1,580    $ 21,476
Case IH Parts COGS - Internal         45012   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
                                                                                                                                                                                       Document




Case IH Parts COGS - Warranty         45013   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Agco Parts COGS - Counter             45020   $    269 $    269    $    269   $    269   $    148   $    148   $    148   $    148   $    154   $    154   $    154   $    154   $   2,285
Agco Parts COGS - Service             45021   $    -    $    -     $    -     $    -     $     71   $     71   $     71   $     71   $    168   $    168   $    168   $    168   $     957
Agco Parts COGS - Internal            45022   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Agco Parts COGS - Warranty            45023   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Kubota Parts COGS - Counter           45030   $ 8,498 $ 8,498      $ 8,498    $ 8,498    $ 8,812    $ 8,812    $ 8,812    $ 8,812    $ 8,096    $ 8,096    $ 8,096    $ 8,096    $ 101,624
Kubota Parts COGS - Service           45031   $ 5,019 $ 5,019      $ 5,019    $ 5,019    $ 3,890    $ 3,890    $ 3,890    $ 3,890    $ 5,730    $ 5,730    $ 5,730    $ 5,730    $ 58,557
Kubota Parts COGS - Internal          45032   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Kubota Parts COGS - Warranty          45033   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
                                                                                                                                                                                                    Page 13 of 16




Other Ag Parts COGS - Counter         45090   $ 9,978 $ 9,978      $ 9,978    $ 9,978    $ 7,684    $ 7,684    $ 7,684    $ 7,684    $ 6,847    $ 6,847    $ 6,847    $ 6,847    $ 98,037
Other Ag Parts COGS - Service         45091   $ 3,008 $ 3,008      $ 3,008    $ 3,008    $ 1,286    $ 1,286    $ 1,286    $ 1,286    $ 2,230    $ 2,230    $ 2,230    $ 2,230    $ 26,099
Other Ag Parts COGS - Internal        45092   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Other Ag Parts COGS - Warranty        45093   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
JCB Parts COGS - Counter              45210   $ 5,132 $ 5,132      $ 5,132    $ 5,132    $ 4,270    $ 4,270    $ 4,270    $ 4,270    $ 4,003    $ 4,003    $ 4,003    $ 4,003    $ 53,617
JCB Parts COGS - Service              45211   $ 3,042 $ 3,042      $ 3,042    $ 3,042    $ 1,009    $ 1,009    $ 1,009    $ 1,009    $ 1,600    $ 1,600    $ 1,600    $ 1,600    $ 22,602
JCB Parts COGS - Internal             45212   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Other Constr Parts COGS - Counter     45290   $    217 $    217    $    217   $    217   $    212   $    212   $    212   $    212   $    211   $    211   $    211   $    211   $   2,558
                                                                                                                                                                                        Filed 08/10/20 Entered 08/10/20 15:18:38




Other Constr Parts COGS - Service     45291   $      95 $     95   $     95   $     95   $     12   $     12   $     12   $     12   $    136   $    136   $    136   $    136   $     971
Irrigation Parts COGS                 45400   $       6 $      6   $      6   $      6   $    -     $    -     $    -     $    -     $      5   $      5   $      5   $      5   $      42
Irrigation Parts COGS - Counter       45410   $ 14,066 $ 14,066    $ 14,066   $ 14,066   $ 16,147   $ 16,147   $ 16,147   $ 16,147   $ 9,637    $ 9,637    $ 9,637    $ 9,637    $ 159,404
Irrigation Parts COGS - Service       45411   $ 1,356 $ 1,356      $ 1,356    $ 1,356    $ 1,227    $ 1,227    $ 1,227    $ 1,227    $ 1,728    $ 1,728    $ 1,728    $ 1,728    $ 17,244
Irrigation Parts COGS - Internal      45412   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
Irrigation Parts COGS - Warranty      45413   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $    -     $     -
                                                                                                                                                                                                            Desc Main




Precision/Tech Parts COGS - Counter   45610   $    -    $    -     $    -     $    -     $    -     $    -     $    -     $    -     $ 1,186    $ 1,186    $ 1,186    $ 1,186    $   4,745



                                                                                    Page 3 of 6
                                                                              DetIncomeStmtTrendedSum.xlsx


                                               Week 1      Week 2      Week 3      Week 4      Week 5      Week 6      Week 7      Week 8      Week 9      Week 10     Week 11     Week 12     TOTAL
Precision/Tech Parts COGS - Service    45611   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Precision/Tech Parts COGS - Warranty   45613   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
C&CE Parts COGS                        45800   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
C&CE Parts COGS - Counter              45810   $ 3,977     $ 3,977     $ 3,977     $ 3,977     $ 3,002     $ 3,002     $ 3,002     $ 3,002     $ 2,593     $ 2,593     $ 2,593     $ 2,593     $ 38,292
C&CE Parts COGS - Service              45811   $ 1,408     $ 1,408     $ 1,408     $ 1,408     $    522    $    522    $    522    $    522    $ 1,458     $ 1,458     $ 1,458     $ 1,458     $ 13,554
C&CE Parts COGS - Internal             45812   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Lime Sales COGS                        45901   $    168    $    168    $    168    $    168    $ 1,433     $ 1,433     $ 1,433     $ 1,433     $ 1,298     $ 1,298     $ 1,298     $ 1,298     $ 11,596
Other Material COGS                    45909   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
RFS Rental Revenue COGS                46200   $ 1,001     $ 1,001     $ 1,001     $ 1,001     $    870    $    870    $    870    $    870    $ 1,036     $ 1,036     $ 1,036     $ 1,036     $ 11,631
Inbound Freight - Parts                47500   $ 4,000     $ 4,000     $ 4,000     $ 4,000     $ 3,000     $ 3,000     $ 3,000     $ 3,000     $ 3,066     $ 3,066     $ 3,066     $ 3,066     $ 40,264
                                                                                                                                                                                                                           Case 20-19379-JNP




Shop Supplies-Cost of Sales            47700   $    285    $    285    $    285    $    285    $    291    $    291    $    291    $    291    $    141    $    141    $    141    $    141    $   2,868
Parts Order Discount Earned            47800   $   (445)   $   (445)   $   (445)   $   (445)   $   (491)   $   (491)   $   (491)   $   (491)   $   (588)   $   (588)   $   (588)   $   (588)   $ (6,100)
Parts Valuation Adjustment             47900   $ (1,315)   $ (1,315)   $ (1,315)   $ (1,315)   $    (72)   $    (72)   $    (72)   $    (72)   $ (1,172)   $ (1,172)   $ (1,172)   $ (1,172)   $ (10,238)
Amortized Inventory Valuation Credit   47950   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
                                                                                                                                                                                                                           Doc 18




Pre-Pay Early-Pay Discount             47990   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Servicepersons Salaries                48100   $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 17,000    $ 204,000
Driver Salaries                        48600   $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 1,045     $ 12,540
Unapplied Time                         48700   $    475    $    475    $    475    $    475    $    327    $    327    $    327    $    327    $    380    $    380    $    380    $    380    $   4,727
Custom Farming - Cost of Sales         48800   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
                                                                                                                                                                                                      Document




Outside Labor & Materials              49400   $    884    $    884    $    884    $    884    $    786    $    786    $    786    $    786    $    750    $    750    $    750    $    750    $   9,680
Salaries - Sales                       50100   $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 10,500    $ 126,000
Salaries - Parts                       50300   $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 8,500     $ 102,000
Salaries - Service Administration      50400   $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 2,000     $ 24,000
Salaries - Trucking Administration     50700   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Other Direct Expenses                  59900   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Volume Discount Earned                 61500   $   (706)   $   (706)   $   (706)   $   (706)   $    (34)   $    (34)   $    (34)   $    (34)   $   (133)   $   (133)   $   (133)   $   (133)   $ (3,495)
Service Department Handling Charges    52100   $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 1,875     $ 22,500
Advertising & Promotion                52600   $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $   3,000
                                                                                                                                                                                                                   Page 14 of 16




Warranty                               52800   $    750    $    750    $    750    $    750    $    500    $    500    $    500    $    500    $    250    $    250    $    250    $    250    $   6,000
Manufacturer Warranty                  52801   $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $    250    $   3,000
In-House Warranty                      52802   $    125    $    125    $    125    $    125    $    125    $    125    $    125    $    500    $    125    $    125    $    125    $    125    $   1,875
Rework Warranty                        52803   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
After Sales                            53000   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Policy/Loyalty Adjustment              53200   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Outside Commssions and Fees            53210   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Expendable Tools and Supplies          54200   $    150    $    150    $    150    $    150    $    150    $    150    $    150    $    150    $    150    $    150    $    150    $    150    $   1,800
                                                                                                                                                                                                       Filed 08/10/20 Entered 08/10/20 15:18:38




Cash Discount Earned                   60000   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -
Cash Over/Short                        70000   $     12    $     12    $     12    $     12    $    (84)   $    (84)   $    (84)   $    (84)   $     36    $     36    $     36    $     36    $     (145)
263A EXPENSE                           77900   $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $    -      $      -

Total Cost of Sales:                           $172,544    $172,544    $172,544    $172,544    $155,776    $155,776    $155,776    $156,151    $172,023    $172,023    $172,023    $172,023    $2,001,745
                                                                                                                                                                                                                           Desc Main




Gross Profit                                   $ 57,878    $ 57,878    $ 57,878    $ 57,878    $ 46,508    $ 46,508    $ 46,508    $ 46,133    $ 43,000    $ 43,000    $ 43,000    $ 43,000    $ 589,171



                                                                                         Page 4 of 6
                                                                             DetIncomeStmtTrendedSum.xlsx


                                              Week 1     Week 2     Week 3      Week 4       Week 5    Week 6    Week 7      Week 8      Week 9   Week 10    Week 11     Week 12     TOTAL

Expenses
Salaries - Owner / Manager            50000   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
DO NOT USE: Salaries & Comm - Other   50800   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Salaries - Office and Other           50900   $ 7,500    $ 7,500    $   7,500   $   7,500    $ 7,500 $ 7,500     $   7,500   $   7,500   $ 7,500 $ 7,500     $   7,500   $   7,500   $   90,000
Salaries - Bonuses                    51200   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
DO NOT USE - Training                 51400   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Employee Benefits                     51600   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Emp Benefits-PR Taxes                 51601   $ 4,000    $ 4,000    $   4,000   $   4,000    $ 4,000 $ 4,000     $   4,000   $   4,000   $ 4,000 $ 4,000     $   4,000   $   4,000   $   48,000
Emp Benefits-Pension                  51602   $    500   $    500   $     500   $     500    $    500 $    500   $     500   $     500   $    500 $    500   $     500   $     500   $    6,000
                                                                                                                                                                                                                  Case 20-19379-JNP




Emp Benefits-Health Insur             51603   $ 3,600    $ 3,600    $   3,600   $   3,600    $ 3,600 $ 3,600     $   3,600   $   3,600   $ 3,600 $ 3,600     $   3,600   $   3,600   $   43,200
Emp Benefits-Workers Comp             51604   $    750   $    -     $     -     $     -      $    750 $    -     $     -     $     -     $    750 $    -     $     -     $     -     $    2,250
Emp Benefits-Vacation                 51605   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Emp Benefits-Sick                     51606   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
                                                                                                                                                                                                                  Doc 18




Emp Benefits-Uniforms                 51608   $    600   $    600   $     600   $     600    $    600 $    600   $     600   $     600   $    600 $    600   $     600   $     600   $    7,200
Emp Benefits-Other                    51609   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Trade Shows / Demonstrations          52000   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Travel                                52200   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Training                              52300   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
                                                                                                                                                                                             Document




Entertainment                         52400   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Entertainment - Meals                 52401   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Entertainment - Other                 52409   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Vehicle Expense 54000                 54000   $ 7,500    $ 7,500    $   7,500   $   7,500    $ 6,250 $ 6,250     $   6,250   $   6,250   $ 5,000 $ 5,000     $   5,000   $   5,000   $   75,000
Vehicle Lease Expense 54060           54060   $    642   $    642   $     642   $     642    $    642 $    642   $     642   $     642   $    500 $    500   $     500   $     500   $    7,138
Owned Equipment Expense               54100   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Other Supplies                        54400   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Office Supplies and Postage           54600   $    500   $    500   $     500   $     500    $    500 $    500   $     500   $     500   $    500 $    500   $     500   $     500   $    6,000
Telephone and Data                    54800   $    -     $    -     $   4,000   $     -      $    -   $    -     $   4,000   $     -     $    -   $    -     $   4,000   $     -     $   12,000
                                                                                                                                                                                                          Page 15 of 16




Computer and Processing Services      55000   $    -     $    -     $     -     $   4,500    $    -   $    -     $     -     $   4,500   $    -   $    -     $     -     $   4,500   $   13,500
Dues And Subscriptions                55200   $    250   $    250   $     250   $     250    $    250 $    250   $     250   $     250   $    250 $    250   $     250   $     250   $    3,000
Donations and Contributions           55400   $    -     $    -     $     -     $     -      $    100 $    100   $     100   $     100   $     25 $     25   $      25   $      25   $      500
Utilities                             55600   $    750   $    750   $     750   $     750    $    750 $    750   $     750   $     750   $    750 $    750   $     750   $     750   $    9,000
Rent and Lease Expense                55800   $ 13,515   $ 16,500   $     -     $     -      $ 13,515 $ 16,500   $     -     $     -     $ 13,515 $ 16,500   $     -     $     -     $   90,045
Insurance - Liability                 56000   $ 4,500    $    -     $     -     $     -      $ 4,500 $     -     $     -     $     -     $ 4,500 $     -     $     -     $     -     $   13,500
Insurance - Other                     56100   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Taxes-Real Estate                     56200   $ 5,000    $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $    5,000
                                                                                                                                                                                              Filed 08/10/20 Entered 08/10/20 15:18:38




x                                     56300   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Repairs and Maintenance Real Estate   56400   $    625   $    625   $     625   $     625    $    625 $    625   $     625   $     625   $    750 $    750   $     750   $     750   $    8,000
Depreciation Expense                  56800   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Amortization Expense                  57000   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Bad Debt Expense                      57300   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
Legal and Accounting                  58000   $    -     $    -     $     -     $     -      $    -   $    -     $     -     $     -     $    -   $    -     $     -     $     -     $      -
                                                                                                                                                                                                                  Desc Main




Payroll Expense                       58300   $    160   $    160   $     160   $     160    $    160 $    160   $     160   $     160   $    150 $    150   $     150   $     150   $    1,880



                                                                                         Page 5 of 6
                                                                                      DetIncomeStmtTrendedSum.xlsx


                                                        Week 1  Week 2         Week 3     Week 4     Week 5      Week 6      Week 7     Week 8     Week 9     Week 10    Week 11    Week 12    TOTAL
Bank and Credit Card Charges                   58400    $   600 $   600        $   600    $   600    $   600     $   600     $   600    $   600    $   600    $   600    $   600    $   600    $   7,200
Bad Debt Recovery                              61400    $    -  $    -         $    -     $    -     $    -      $    -      $    -     $    -     $    -     $    -     $    -     $    -     $     -

                             Total Expenses:            $ 50,992    $ 43,727   $ 31,227   $ 31,727   $ 44,842    $ 42,577    $ 30,077   $ 30,577   $ 43,490   $ 41,225   $ 28,725   $ 29,225   $ 448,413

                           Operating Income             $   6,886   $ 14,151   $ 26,651   $ 26,151   $   1,666   $   3,931   $ 16,431   $ 15,556   $   (490) $   1,775   $ 14,275   $ 13,775   $ 140,759

Other Income/Expenses
Loan Fees                                      58500    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Gain/Loss on Disp of Property                  61200    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
                                                                                                                                                                                                                          Case 20-19379-JNP




Rebates Earned                                 61700    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Other Perf Bonuses Earned                      61900    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Conversion Adjustment                          64000    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Finance and Insurance Income                   65000    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
                                                                                                                                                                                                                          Doc 18




Rent, Lease and Sublet Income                  65100    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest Income                                66900    $ 1,140 $ 1,140        $ 1,140 $ 1,140       $ 1,005 $ 1,005         $ 1,005 $ 1,005       $ 1,279 $ 1,279       $ 1,279 $ 1,279       $ 13,696
Farm Credit Dividends                          69900    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Other Gains/Losses                             79900    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest Expense                               85500    $ (2,500) $ (2,500)    $ (2,500) $ (2,500)   $ (2,500) $ (2,500)     $ (2,500) $ (2,500)   $ (2,325) $ (2,325)   $ (2,325) $ (2,325)   $ (29,299)
                                                                                                                                                                                                     Document




Interest - Inventory and Floorplan             85501    $ (1,250) $ (1,250)    $ (1,250) $ (1,250)   $ (1,250) $ (1,250)     $ (1,250) $ (1,250)   $ (1,250) $ (1,250)   $ (1,250) $ (1,250)   $ (15,000)
Interest - Other                               85509    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 1                           85591    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 2                           85592    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 3                           85593    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 4                           85594    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 5                           85595    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Interest - ST Loan 6                           85596    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Prov for Fed Income Tax                        86000    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
                                                                                                                                                                                                                  Page 16 of 16




Provision for NJ Income Taxes                  86200    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Provision for NYS Income Taxes                 86400    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Other Additions to Income                      89800    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Other Deductions to Income                     89900    $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
                                                        $    -    $    -       $    -    $    -      $    -    $    -        $    -    $    -      $    -    $    -      $    -    $    -      $     -
Total Other Income/Expenses:                            $ (2,610) $ (2,610)    $ (2,610) $ (2,610)   $ (2,745) $ (2,745)     $ (2,745) $ (2,745)   $ (2,296) $ (2,296)   $ (2,296) $ (2,296)   $ (30,603)

Net Income / Loss                                       $   4,275   $ 11,540   $ 24,040   $ 23,540   $ (1,079) $     1,186   $ 13,686   $ 12,811   $ (2,785) $    (520) $ 11,980 $ 11,480      $ 110,156
                                                                                                                                                                                                      Filed 08/10/20 Entered 08/10/20 15:18:38




NOTE: Legal and accounting fees will be paid from excrow.
                                                                                                                                                                                                                          Desc Main




                                                                                                Page 6 of 6
